UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31899 WHITING PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-0098515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1700 Broadway, Suite 2300 Denver, Colorado 80290-2300 (Address of principal executive offices) (Zip code) (303) 837-1661 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer£ Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Number of shares of the registrant’s common stock outstanding at April 15, 2012:117,617,777 shares. TABLEOF CONTENTS Glossary of Certain Definitions 1 PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 3 Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 6 Consolidated Statements of Equity for the Three Months Ended March 31, 2012 and 2011 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosure About Market Risk 37 Item 4. Controls and Procedures 39 PART II – OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 40 Item 5. Other Information 40 Item 6. Exhibits 41 Certification by the Chairman and Chief Executive Officer Certification by the Vice President and Chief Financial Officer Written Statement of the Chairmanand Chief Executive Officer Written Statement of the Vice President and Chief Financial Officer Table of Contents GLOSSARY OF CERTAIN DEFINITIONS Unless the context otherwise requires, the terms “we,” “us,” “our” or “ours” when used in this report refer to Whiting Petroleum Corporation, together with its consolidated subsidiaries.When the context requires, we refer to these entities separately. We have included below the definitions for certain terms used in this report: “Bbl” One stock tank barrel, or 42 U.S. gallons liquid volume, used in this report in reference to oil and other liquid hydrocarbons. “Bcf” One billion cubic feet of natural gas. “BOE” One stock tank barrel equivalent of oil, calculated by converting natural gas volumes to equivalent oil barrels at a ratio of six Mcf to one Bbl of oil. “EBITDAX” Earnings before interest, income taxes, depreciation, depletion, amortization and exploration expense. “FASB” Financial Accounting Standards Board. “FASB ASC” The Financial Accounting Standards Board Accounting Standards Codification. “GAAP” Generally accepted accounting principles in the United States of America. “MBbl” One thousand barrels of oil or other liquid hydrocarbons. “MBOE” One thousand BOE. “MBOE/d” One MBOE per day. “Mcf” One thousand cubic feet of natural gas. “MMBbl” One million Bbl. “MMBOE” One million BOE. “MMBtu” One million British Thermal Units. “MMcf” One million cubic feet of natural gas. “MMcf/d” One MMcf per day. “plugging and abandonment” Refers to the sealing off of fluids in the strata penetrated by a well so that the fluids from one stratum will not escape into another or to the surface.Regulations of many states require plugging of abandoned wells. 1 Table of Contents “proved reserves” Those reserves which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible—from a given date forward, from known reservoirs and under existing economic conditions, operating methods and government regulations—prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.The project to extract the hydrocarbons must have commenced, or the operator must be reasonably certain that it will commence the project, within a reasonable time. The area of the reservoir considered as proved includes all of the following: a. The area identified by drilling and limited by fluid contacts, if any, and b. Adjacent undrilled portions of the reservoir that can, with reasonable certainty, be judged to be continuous with it and to contain economically producible oil or gas on the basis of available geoscience and engineering data. Reserves that can be produced economically through application of improved recovery techniques (including, but not limited to, fluid injection) are included in the proved classification when both of the following occur: a. Successful testing by a pilot project in an area of the reservoir with properties no more favorable than in the reservoir as a whole, the operation of an installed program in the reservoir or an analogous reservoir, or other evidence using reliable technology establishes the reasonable certainty of the engineering analysis on which the project or program was based, and b. The project has been approved for development by all necessary parties and entities, including governmental entities. Existing economic conditions include prices and costs at which economic producibility from a reservoir is to be determined.The price shall be the average price during the 12-month period before the ending date of the period covered by the report, determined as an unweighted arithmetic average of the first-day-of-the-month price for each month within such period, unless prices are defined by contractual arrangements, excluding escalations based upon future conditions. “working interest” The interest in a crude oil and natural gas property (normally a leasehold interest) that gives the owner the right to drill, produce and conduct operations on the property and a share of production, subject to all royalties, overriding royalties and other burdens and to all costs of exploration, development and operations and all risks in connection therewith. 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements WHITING PETROLEUM CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable trade, net Prepaid expenses and other Total current assets Property and equipment: Oil and gas properties, successful efforts method: Proved properties Unproved properties Other property and equipment Total property and equipment Less accumulated depreciation, depletion and amortization ) ) Total property and equipment, net Debt issuance costs Other long-term assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable trade $ $ Accrued capital expenditures Accrued liabilities and other Revenues and royalties payable Taxes payable Derivative liabilities Deferred income taxes Total current liabilities Long-term debt Deferred income taxes Derivative liabilities Production Participation Plan liability Asset retirement obligations Deferred gain on sale Other long-term liabilities Total liabilities Commitments and contingencies Equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized; 6.25% convertible perpetual preferred stock, 172,391 shares issued and outstanding as of March 31, 2012 and December 31, 2011, aggregate liquidation preference of $17,239,100 at March 31, 2012 - - Common stock, $0.001 par value, 300,000,000 shares authorized; 118,565,350 issued and 117,617,777 outstanding as of March 31, 2012, 118,105,279 issued and 117,380,884 outstanding as of December31, 2011 Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total Whiting shareholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 3 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) Three Months Ended March 31, REVENUES AND OTHER INCOME: Oil and natural gas sales $ $ Gain on hedging activities Amortization of deferred gain on sale Interest income and other Total revenues and other income COSTS AND EXPENSES: Lease operating Production taxes Depreciation, depletion and amortization Exploration and impairment General and administrative Interest expense Change in Production Participation Plan liability ) Commodity derivative loss, net Total costs and expenses INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE: Current Deferred Total income tax expense NET INCOME Net loss attributable to noncontrolling interest 24 - NET INCOME AVAILABLE TO SHAREHOLDERS Preferred stock dividends ) ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ $ EARNINGS PER COMMON SHARE: Basic $ $ Diluted $ $ WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted See notes to consolidated financial statements. 4 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Three Months Ended March 31, NET INCOME $ $ OTHER COMPREHENSIVE INCOME (LOSS), NET OF TAX: OCI amortization on de-designated hedges(1) ) ) Total other comprehensive loss, net of tax ) ) COMPREHENSIVE INCOME Comprehensive loss attributable to noncontrolling interest 24 - COMPREHENSIVE INCOME ATTRIBUTABLE TO WHITING $ $ (1) Presented net of income tax expense of $415 and $1,130 for the three months ended March 31, 2012 and 2011, respectively. 5 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion and amortization Deferred income tax expense Amortization of debt issuance costs and debt discount Stock-based compensation Amortization of deferred gain on sale ) ) Undeveloped leasehold and oil and gas property impairments Exploratory dry hole costs Change in Production Participation Plan liability ) Unrealized loss on derivative contracts Other non-current ) ) Changes in current assets and liabilities: Accounts receivable trade ) ) Prepaid expenses and other ) ) Accounts payable trade and accrued liabilities Revenues and royalties payable ) Taxes payable ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquisition capital expenditures ) ) Drilling and development capital expenditures ) ) Proceeds from sale of oil and gas properties 21 Issuance of note receivable - ) Net proceeds from sale of 18,400,000 units in Whiting USA Trust II - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Contributions from noncontrolling interest - Preferred stock dividends paid ) ) Long-term borrowings under credit agreement Repayments of long-term borrowings under credit agreement ) ) Debt issuance costs - ) Restricted stock used for tax withholdings ) ) Net cash provided by (used in) financing activities ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ See notes to consolidated financial statements. (Continued) 6 Table of Contents WHITING PETROLEUM CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, NONCASH INVESTING ACTIVITIES: Accrued capital expenditures $ $ NONCASH FINANCING ACTIVITIES: Contributions from noncontrolling interest $
